DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: “the first pipe section” lacks antecedent basis.  Perhaps claim 17 should be dependent on claim 1. Is this a proper interpretation of the invention? Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claims 2, 4: it is not clear if the a temperature transducer/ plurality of temperature transducers  is in addition to the temperature sensing pipe line or it is included in the temperature sensing pipe line.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102 as being anticipated by DE 101136738 A1 [hereinafter DE].
DE discloses a temperature sensing liner 5 of a thermally conductive material having a temperature sensor 2, the liner surrounding a pipe section 1, the liner is surrounded by a thermally insulating material 4 (radially outward of the temperature sensing liner/ insulating from the environment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limburg et al. (U.S. 6604854) [hereinafter Limburg] in view of DE.
Limburg discloses in Figs. 5, 6 a thin film thermometer/ temperature sensor 604 that could be applied to a container/ aquarium (col. 3, line13), thus, a pipe section, the thin film thermometer comprising:
a temperature sensing pipe/ container liner configured to measure a temperature of the fluid in the first pipe/ container section.
Limburg states that the thermometer could be adhesively attached to a surface as a temperature sensitive liner and could be thermally insulated from ambient (col. 3, line 25), thus, suggesting having a thermal insulation disposed on the thermometer outer surface/ radially outward of the temperature sensing liner/ film.
Although the temperature sensor/ thermometer could be applied to any container containing a fluid, Limburg does not explicitly teach that it could be a pipe section.
DE discloses a device in the field of applicant’s endeavor and teaches that the temperature of the pipe surface should be sensed by using a temperature sensitive liner equipped with a temperature sensor 2.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to apply the temperature sensor / thermometer of LImberg to a surface of a pipe section, so as to sense the temperature of the content of the pipe, so as to both, protect the content of the pipe and the pipe itself from overheating, as very well known in the art.

Allowable Subject Matter
Claims 1, 3, 5-16 are allowed because the prior art fail to teach a system for measuring pump efficiency, comprising:
a pump configured to pump a fluid;
a suction pipe disposed upstream of a suction side of the pump;
a discharge pipe disposed downstream of a discharge side of the pump;
a first pipe section disposed between the suction pipe and the suction side of the pump; and
a second pipe section disposed between the discharge pipe and the discharge side of the pump,
wherein each of the first pipe section and the second pipe section includes
a temperature sensing pipe liner configured to measure a temperature of the fluid in the first pipe section, and
a thermal insulator disposed radially outward of the temperature sensing pipe, in combination with the remaining limitations of claims 3, 5-16.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             Julne 23, 2021